
	
		II
		112th CONGRESS
		1st Session
		S. 412
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Levin (for himself,
			 Mrs. Hutchison, Mr. Vitter, Ms.
			 Landrieu, Mr. Shelby,
			 Ms. Stabenow, Mrs. Boxer, Ms.
			 Klobuchar, Mr. Wyden,
			 Mr. Franken, Mr. Lieberman, Mr. Brown
			 of Ohio, Mrs. Gillibrand, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To ensure that amounts credited to the Harbor Maintenance
		  Trust Fund are used for harbor maintenance.
	
	
		1.Short titleThis Act may be cited as the
			 Harbor Maintenance Act of
			 2011.
		2.Funding for harbor
			 maintenance programs
			(a)Harbor
			 maintenance trust fund guarantee
				(1)In
			 generalThe total budget
			 resources made available from the Harbor Maintenance Trust Fund each fiscal
			 year pursuant to section 9505(c) of the Internal Revenue Code of 1986 (relating
			 to expenditures from the Harbor Maintenance Trust Fund) shall be equal to the
			 level of receipts plus interest credited to the Harbor Maintenance Trust Fund
			 for that fiscal year. Such amounts may be used only for harbor maintenance
			 programs described in section 9505(c) of such Code.
				(2)GuaranteeNo funds may be appropriated for harbor
			 maintenance programs described in such section unless the amount described in
			 paragraph (1) has been provided.
				(b)DefinitionsIn
			 this section, the following definitions apply:
				(1)Total budget
			 resourcesThe term total budget resources means the
			 total amount made available by appropriations Acts from the Harbor Maintenance
			 Trust Fund for a fiscal year for making expenditures under section 9505(c) of
			 the Internal Revenue Code of 1986.
				(2)Level of
			 receipts plus interestThe term level of receipts plus
			 interest means the level of taxes and interest credited to the Harbor
			 Maintenance Trust Fund under section 9505 of the Internal Revenue Code of 1986
			 for a fiscal year as set forth in the President’s budget baseline projection as
			 defined in section 257 of the Balanced Budget and Emergency Deficit Control Act
			 of 1985 (Public Law 99–177; 99 Stat. 1092) for that fiscal year submitted
			 pursuant to section 1105 of title 31, United States Code.
				(c)Enforcement of
			 guaranteesIt shall not be in order in the House of
			 Representatives or the Senate to consider any bill, joint resolution,
			 amendment, motion, or conference report that would cause total budget resources
			 in a fiscal year for harbor maintenance programs described in subsection (b)(1)
			 for such fiscal year to be less than the amount required by subsection (a)(1)
			 for such fiscal year.
			
